Title: To George Washington from William Livingston, 5 November 1777
From: Livingston, William
To: Washington, George

 

Sir
Princeton [N.J.] 5 Novr 1777

I was last night honour’d with your Excellency’s Favour of the 1st Instant. General Newcombs Conduct is such as might naturally be expected from a Gentleman who was made a General, because your Excellency did not think him fit for a Collonel. I take the Liberty to inclose you a Copy of what I have wrote him; & if he makes any more Difficulties of that kind, I doubt not, by his present down-hill character with the present house, he will run a great risque of being superceeded, which I may venture to say would prove no Loss to his Country.
The Situation of our Troops respecting the Article of Cloathing Blankets &c. is truly deplorable. I have recommended that provision to be made in the strongest terms, by proposing a Law for taking the Articles on tender of the value whereever they can be spared; & to save time, & facilitate the Measure with the house, I have procured the Bill to be ready drawn to their hands.
The great Deficiency of our Quota of Men is also a melancholy Consideration; & undoubtedly owing to the Cause to which your Excellency ascribes it. How the Doctrine of drafting will be relished by our Legislators I cannot determine; but sure I am, that come to it we must.
Whenever I am resolved in the mode of giving the Securities required from the Commissioners appointed to inlist &c. (concerning which I did myself the honour to write your Excellency some time since) I shall dispatch their several Appointments; & urge their entering upon the Business with Spirit. I have the Honour to be your Excellency’s most humble Servt

Wil: Livingston


P.S. There is a considerable Number of State Prisoners, (I suppose seventy odd) who were taken on their way to join the Enemy on Staten Island, now confined in Morris Jail, the greater part of whom will be convicted of high Treason. As sound Policy will require the Execution of the Ring-leaders; so Humanity and Mercy will interpose in behalf of the more ignorant and deluded. The latter being the Character of the Majority, I presume they will be pardoned on Condition of their enlisting in our Army, if your Excellency has no Objection against admitting them. As I am convinced that they embarked in the Cause of the Enemy from no real Prejudice against ours, but from the delusive and splendid Promises of artful recruiting officers, which they are now persuaded were altogether villainous, I presume they will not upon that account, be the more prone to desert; but probably in order to efface the Ignominy of their former Conduct, & to demonstrate their Gratitude

for the Clemency shewn them, be the more studious of manifesting greater Fidelity to the Cause of America.

